Citation Nr: 1546625	
Decision Date: 11/04/15    Archive Date: 11/10/15

DOCKET NO.  07-34 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent prior to December 11, 2007, and in excess of 20 percent thereafter for degenerative disc disease and degenerative joint disease of the cervical spine.

2.  Entitlement to a rating in excess of 10 percent prior to December 11, 2007, and in excess of 40 percent thereafter for degenerative disc disease of the lumbar spine.

3.  Entitlement to an effective date prior to December 11, 2007, for the grant of a separate 20 percent rating for limited extension of the right knee.

4.  Whether a reduction in rating from 20 percent to zero percent for limited extension of the right knee, effective June 6, 2012, was proper. 


REPRESENTATION

Appellant represented by:	Richard L. Palmatier, Jr., Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Dixon, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the Marine Corps from July 1962 to January 1963, and in the Air Force from August 1981 to July 2000.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in September 2006 and July 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In August 2015, the Veteran testified via video conference at a hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

The Board notes that the RO issued a rating decision in September 2014 denying service connection for a left knee disability and radiculopathy of the lower extremities, and entitlement to a total disability rating based on individual unemployability (TDIU).  The Veteran filed a notice of disagreement with those issues immediately thereafter, and the RO has not yet issued a statement of the case regarding those claims.  The Board acknowledges that ordinarily the Veteran's claims should be remanded for issuance of a statement of the case pursuant to Manlicon v. West, 12 Vet. App. 238 (1999).  However, a notification letter from the RO to the Veteran dated October 6, 2015, states that the Veteran's notice of disagreement has been acknowledged by the RO and additional action is pending.  Therefore, this situation is distinguishable from Manlicon, where a notice of disagreement had not been recognized, and remand is not necessary at this time.  Additionally, with regard to the Veteran's claim for TDIU, the Board acknowledges that a claim for TDIU is ordinarily part of an increased rating claim, when the appellant asserts that he is unable to work due to the service-connected disabilities currently on appeal.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board notes that although the Veteran has asserted that he is unable to work due to his service-connected disabilities, because a formal claim for TDIU is currently pending before the RO for further development, the Board declines to take jurisdiction over the TDIU claim at this time.

Finally, the Board notes that a July 2012 rating decision assigned a 20 percent rating from December 11, 2007, to June 6, 2012, and 10 percent thereafter for the Veteran's cervical spine disability.  That decision similarly assigned a 40 percent rating from December 11, 2007, to June 6, 2012, and 10 percent thereafter for the Veteran's lumbar spine disability.  The Veteran filed a notice of disagreement with the reduction of his ratings as a separate issue from his claims for increased ratings for those conditions.  However, as will be discussed below, the Board is effectively reinstating the reduced ratings, thereby rendering those issues moot.

The appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.

The issues of the propriety of a reduction in disability rating for limited extension of the right knee and entitlement to an initial rating in excess of 40 percent for radiculopathy of the right upper extremity are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  Prior to December 11, 2007, the Veteran's cervical spine disability was manifested by pain, arthritis, and limitation of flexion of the cervical spine to, at most, 45 degrees.

2.  Since December 11, 2007, the Veteran's cervical spine disability has been manifested by pain, arthritis, and limitation of flexion of the cervical spine to, at most, 30 degrees

3.  Prior to December 11, 2007, the Veteran's lumbar spine disability was manifested by pain, arthritis, and limitation of flexion of the cervical spine to, at most, 90 degrees.

4.  Since December 11, 2007, the Veteran's lumbar spine disability has been manifested by pain, arthritis, and limitation of flexion of the cervical spine to, at most, 30 degrees

5.  The evidence of record does not show that the Veteran has ever been prescribed bed rest to treat his intervertebral disc syndrome (IVDS).

6.  In a July 2009 rating decision, the RO awarded a 20 percent rating for limitation of extension of the right knee and assigned an effective date of March 11, 2009; the Veteran did not file a Notice of Disagreement, submit any additional evidence within one year of the July 2009 rating decision, or take any further steps to appeal that determination.

8.  There is no communication or document in the claims file subsequent to the July 2009 rating decision and prior to the July 2012 rating decision that can be construed as a claim for an increased rating.

8.  In a July 2012 rating decision, the RO awarded an earlier effective date of December 11, 2007, for limitation of extension of the right knee.


CONCLUSIONS OF LAW

1.  Prior to December 11, 2007, the criteria for a disability rating in excess of 10 percent for degenerative disc disease and degenerative joint disease of the cervical spine have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 1.124a, Diagnostic code 8520 (2015).

2.  Since December 11, 2007, the criteria for a disability rating of 20 percent, but not more, for degenerative disc disease and degenerative joint disease of the cervical spine have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 1.124a, Diagnostic code 8510 (2015).

3.  Prior to December 11, 2007, the criteria for a disability rating in excess of 10 percent for degenerative disc disease of the lumbar spine have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2015).

4.  Since December 11, 2007, the criteria for a disability rating of 20 percent, but not more, for degenerative disc disease of the lumbar spine have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2014).

5.  The criteria for an effective date earlier than December 11, 2007, for the grant of a separate disability rating for limited extension of the right knee have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.155, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Ratings for Spine Disabilities

Disability ratings are determined by application of a ratings schedule which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2015).  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).

When a claimant is awarded service connection, separate disability ratings, known as staged ratings, may be assigned where "the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."  Hart v. Mansfield, 21 Vet. App. 505, 511 (2007).

When evaluating the musculoskeletal disabilities that are at least partly rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which there is functional loss due to pain, weakness, excess fatigability or incoordination, assuming these factors are not already contemplated by the relevant rating criteria.  Painful motion may be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in, and is rated at the same level as functional loss where motion is impeded.  38 C.F.R. § 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995); Schafrath, 1 Vet. App. at 592; VAOPGCPREC 9-98.

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine.  Intervertebral disc syndrome (IVDS) (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (2015) (combined ratings table).  A rating for IVDS requires evidence of incapacitating episodes of at least one week duration during the past 12 months.  An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a.  Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.  General Rating Formula for Diseases and Injuries of the Spine Note (1).

CERVICAL SPINE

Prior to December 11, 2007, the Veteran received a 10 percent rating for his cervical spine disability.  In order to warrant a higher 20 percent rating, the evidence must show: 
* forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees;
* the combined range-of-motion of the cervical spine not greater than 170 degrees; or
* muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 30 percent disability rating is provided for favorable ankylosis of the entire cervical spine.  A 40 percent rating is provided for unfavorable ankylosis of the entire cervical spine, and a 100 percent rating is provided for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.

For VA purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees,  and left and right lateral rotation are zero to 80 degrees.  General Rating Formula for Diseases and Injuries of the Spine Note (2).   The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  Id.  The normal combined range of motion of the cervical spine is 340 degrees.  Id.
 
For VA purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  General Rating Formula for Diseases and Injuries of the Spine Note (5).  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.

The majority of the evidence regarding the severity of the Veteran's cervical spine disability during the period on appeal comes from VA examinations provided in July 2006, December 2007, and June 2012.  At the July 2006 examination, The Veteran reported mild, daily pain and moderate stiffness in his neck.  The Veteran denied experiencing flare-ups.  The Veteran reported that he was able to stand for three to eight hours, with only short rest periods, and that he was able to walk one to three miles.  He also stated that he had problems with lifting and carrying as a result of his back problems.  With respect to effect on work, he reported that he was assigned different work duties due to his back problem.  The examiner noted that the Veteran's back condition had a mild effect on recreation and traveling, but otherwise had no effect on daily activities.  Upon examination, the Veteran had mild muscle spasm, but normal posture and head position.  There was also no evidence of an abnormal gait or spinal contour.  Range of motion testing revealed flexion to 45 degrees; extension to 45 degrees; left lateral flexion to 45 degrees, with pain beginning at 40 degrees; right lateral flexion to 45 degrees, with pain beginning at 40 degrees; left lateral rotation to 80 degrees, with pain beginning at 75 degrees; and right lateral rotation to 80 degrees, with pain beginning at 75 degrees.  There was no additional limitation of motion following repetitive use.

At the December 2007 examination, the Veteran again reported constant neck pain, which sometimes kept him awake at night.  Additionally, he stated that he had flare ups two to three times per month, which tended to occur during wet weather.  Range of motion testing revealed forward flexion to 32 degrees, extension to 23 degrees, right lateral rotation to 23 degrees, left lateral rotation to 40 degrees, right lateral flexion to 30 degrees, and left lateral flexion to 25 degrees.  The examiner noted that the Veteran noticeably moved painfully during the examination.  Physical examination revealed that the upper extremities were neurovascularly intact, and strength was within normal limits.  The examiner noted that the major functional impact of the Veteran's cervical spine disability is pain rather than weakness, fatigue or lack of coordination.

At the June 2012 examination, the Veteran reported flare-ups in which he cannot turn his head from side to side.  Range of motion testing revealed forward flexion to 45 degrees; extension to 45 degrees; right lateral flexion to 40 degrees; left lateral flexion to 25 degrees, with objective evidence of pain at 20 degrees; right lateral rotation to 35 degrees; left lateral rotation to 60 degrees.  There was no additional limitation of motion following repetition.  There was evidence of pain on palpation, but no guarding or muscle spasm of the cervical spine.  Muscle strength, deep tendon reflex, and sensory tests were all normal, except for decreased sensation in the right hand/fingers.

Based on the above, the Board finds that a disability rating in excess of 10 percent is not warranted for the period prior to December 11, 2007.  During that time, the Veteran's flexion of the cervical spine was limited to 45 degrees, with a combined range of motion of 320 degrees, even when considering the point at which there was objective evidence of pain.  Such measurements are consistent with a 10 percent rating.  Furthermore, there is no evidence that the Veteran's cervical spine pain results in additional functional loss warranting a higher rating.  DeLuca, 8 Vet. App. at 207.  To the contrary, the Veteran's spine condition was noted to only have a mild effect on recreation and travel.

However, the Board finds that a rating of 20 percent is warranted for the entire time period since December 11, 2007.  At the December 2007 examination, flexion of the cervical spine was limited to 30 degrees (when rounded to the nearest 5 degrees), with a combined range of motion of 165 degrees (when individual measurements are rounded to the nearest 5 degrees).  Such measurements are consistent with a 20 percent rating.  Although the Veteran had improved range of motion during the June 2012 examination, he continued to complain of pain and flare ups in which he could not turn his head.  As such, the Board finds that since December 11, 2007, the Veteran's cervical spine disability is more nearly approximates the criteria for a 20 percent rating. 

A rating in excess of 20 percent is not warranted at any time, as there is no evidence of ankylosis of the cervical spine.  The Veteran's medical records show no findings worse than those from the VA examinations, such as to warrant a higher rating.  Furthermore, the Veteran has not provided any statements indicating that his symptomatology is worse than reflected by the assigned ratings.  The Board has also considered whether a higher rating is warranted under Diagnostic Code 5243 based on incapacitating episodes for IVDS of the cervical spine.  However, an incapacitating episode, as defined by regulation for VA purposes, is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician.  Careful review of the Veteran's VA medical records shows that there is no mention of prescribed bed rest for his back disability for any amount of time, either by a VA physician or private physician.  Furthermore, at all VA examinations, the Veteran denied experiencing incapacitating episodes over the past 12 months due to IVDS.  Therefore, a higher rating is not warranted under this diagnostic code.

Finally, under the General Rating Formula for Diseases and Injuries of the Spine, the Veteran should be separately rated for associated neurologic abnormalities.  The Board notes that the RO granted service connection for radiculopathy of the right upper extremity as secondary to the cervical spine disability and assigned a 40 percent rating in a July 2012 rating decision.  The Veteran has initiated a separate appeal of that rating; therefore, evaluation of radiculopathy of the right upper extremity is not before the Board.  In addition, there are no other associated neurologic abnormalities shown in the medical evidence or the Veteran's lay statements.  Therefore, to the extent that the Veteran has associated neurologic abnormalities, they will be addressed separately by the RO.

LUMBAR SPINE

Prior to December 11, 2007, the Veteran received a 10 percent rating for his lumbar spine disability.  A 20 percent rating is warranted where the evidence shows:
* forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; 
* the combined range-of-motion of the thoracolumbar spine not greater than 120 degrees; or, 
* muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  
 
A 40 percent disability rating is provided for:
* forward flexion of the thoracolumbar spine 30 degrees or less, or 
* favorable ankylosis of the entire thoracolumbar spine.  
 
A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a.

Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  General Rating Formula for Diseases and Injuries of the Spine Note (2).  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  Id.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id.

The majority of the evidence concerning the severity of the Veteran's lumbar spine comes from VA examinations provided in July 2006, December 2007, and June 2012.  At the July 2006 examination, the Veteran reported mild, daily pain and mild spasms in his lumbar spine.  The Veteran denied experiencing flare-ups.  The Veteran reported that he is able to stand for three to eight hours, with only short rest periods, and that he is able to walk one to three miles.  He also stated that he has problems with lifting and carrying as a result of his back problems.  With respect to effect on work, he reported that he assigned different work duties due to his back problem.  The examiner noted that the Veteran's back condition had a mild effect on recreation and traveling, but otherwise had no effect on daily activities.  Upon examination, the Veteran's gait was normal.  Range of motion testing revealed flexion to 90 degrees, extension to 30 degrees, lateral rotation to 30 degrees on each side, and lateral flexion to 30 degrees on each side.  There was no additional limitation of motion following repetitive use.  Muscle strength, sensation, and reflex testing were completely normal. 

At the December 2007 examination, the Veteran reported that his back pain was progressing in severity.  Additionally, it would flare up once or twice per month, with the pain averaging three days in duration.  He also reported that sometimes the pain kept him awake at night and could be aggravated by coughing or sneezing.  He denied any radiation or effect on bowel or bladder control.  He also denied any incapacitating days during the past 12 months.  He could not do heavy lifting or bending and had to alternate positions (sit/stand) when pain flares.  As to effect on work, the Veteran had been flying with prisoners as a contractor with the U.S. Marshalls but became intolerant of climbing stairs.  When climbing stairs, he had to hold himself up with upper body strength.  During range of motion testing, the Veteran reported that he had back pain when standing erect; however, the pain increased in severity at 28 degrees and flexion was to 32 degrees.  Extension was to 26 degrees, left lateral flexion to 15 degrees, right lateral flexion to 22 degrees, and rotation to 30 degrees bilaterally.  There was no additional limitation of motion following repetition.  The examiner noted that the Veteran noticeably moved painfully during the examination.  The examiner also noted that the major functional impact was pain rather than weakness, fatigue or lack of coordination.  The examiner noted one out of four positive Waddell signs: infibulation.  The straight leg test was negative bilaterally.  There was no sciatic notch tenderness or paraspinal muscle spasm.  Reflex testing showed a left trace knee jerk, and a right knee jerk of zero.  Ankle jerk was 2+ bilaterally.  There was no evidence of sensory or motor deficits.

At the June 2012 examination, the Veteran reported that he experiences flare ups and he can't bend over.  As to functional effects, he reported that he cannot stand for more than 15 minutes or walk for more than one-quarter mile.  Range of motion testing revealed forward flexion to 85 degrees, with objective evidence of pain at 75 degrees; extension to 25 degrees, with objective evidence of pain at 15 degrees; right lateral flexion to 25 degrees, with objective evidence of pain at 15 degrees; left lateral flexion to 30 degrees, with objective evidence of pain at 25 degrees; right lateral rotation to 30 degrees, with objective evidence of pain at 25 degrees; left lateral rotation to 25 degrees, with objective evidence of pain at 20 degrees.  The Veteran did not have additional limitation of motion following repetitive use.  There was no evidence of pain to palpation, or guarding or muscle spasms.  Muscle strength and sensory tests were normal.  Deep tendon reflexes were hypoactive.  The straight leg test was negative bilaterally.  The examiner noted that the Veteran did not have radicular pain or other signs/symptoms due to radiculopathy.

Based on the above, the Board finds that a disability rating in excess of 10 percent is not warranted for the period prior to December 11, 2007.  During that time, the Veteran's flexion of the lumbar spine was limited to 90 degrees, with a combined range of motion of 240 degrees.  Such measurements are consistent with a 10 percent rating.  Furthermore, there is no evidence that the Veteran's lumbar spine pain results in additional functional loss warranting a higher rating.  DeLuca, 8 Vet. App. at 207.  To the contrary, the Veteran's lumbar spine condition was noted to only have a mild effect on recreation and travel.

However, the Board finds that a rating of 40 percent is warranted for the entire time period since December 11, 2007.  At the December 2007 examination, flexion of the lumbar spine was limited to 30 degrees (when rounded to the nearest 5 degrees), with a combined range of motion of 150 degrees (when individual measurements are rounded to the nearest 5 degrees).  Such measurements are consistent with a 40 percent rating.  Although the Veteran had improved range of motion during the June 2012 examination, he continued to complain of pain and flare ups in which he cannot bend over.  As such, the Board finds that since December 11, 2007, the Veteran's lumbar spine disability more nearly approximates the criteria for a 40 percent rating. 

A rating in excess of 40 percent is not warranted at any time, as there is no evidence of ankylosis of the lumbar spine.  The Veteran's medical records show no findings worse than those from the VA examinations, such as to warrant a higher rating.  Furthermore, the Veteran has not provided any statements indicating that his symptomatology is worse than reflected by the assigned ratings.  The Board has also considered whether a higher rating is warranted under Diagnostic Code 5243 based on incapacitating episodes for IVDS.  However, as discussed above, the evidence does not show, nor does the Veteran contend, that he experienced incapacitating episodes over the past 12 months due to IVDS of the lumbar spine.  Therefore, a higher rating is not warranted under this diagnostic code.
 
Finally, under the General Rating Formula for Diseases and Injuries of the Spine, the Veteran should be separately rated for associated neurologic abnormalities.  Although the Veteran contends that he has radiculopathy of the lower extremities due to his lumbar spine condition, the RO denied service connection for that condition in a September 2014 rating decision.  The Veteran has initiated a separate appeal of that rating; therefore, the issue of service connection for radiculopathy of the lower extremities is not before the Board.  In addition, there are no other associated neurologic abnormalities shown in the medical evidence or the Veteran's lay statements.  Therefore, to the extent that the Veteran has associated neurologic abnormalities, they will be addressed separately by the RO.

Extraschedular Consideration

The Board has also considered whether this case should be referred to the Director, Compensation and Pension Service, for extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) (2015).  The Board may not assign an extraschedular rating in the first instance, but rather must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue is either raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).  The threshold factor for extraschedular evaluation is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Thun v. Peake, 22 Vet. App 111, 115 (2008).  Additionally, a Veteran may be entitled to consideration under 38 C.F.R. § 3.321(b) where the combined effect of multiple service-connected disabilities is exceptional and not captured by schedular evaluations.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In other words, if a comparison between the Veteran's disability level and symptomatology and the established criteria shows that the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.
 
The Board finds that the evidence in this case does not show such an exceptional disability picture that the available schedular ratings are inadequate.  The Veteran's cervical and lumbar spine disabilities are primarily manifested by pain and limitation of motion.  Such symptoms are expressly contemplated by the rating criteria for Diseases and Injuries of the Spine.  The Veteran has not been shown to have any symptomatology due to his service-connected conditions that are inadequately recognized by the ratings in effect for those conditions.  
 
For these reasons, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all the Veteran's service-connected disabilities.  Accordingly, referral for extraschedular consideration is not warranted.  Johnson, 762 F.3d at 1365-1366.

Earlier Effective Date for Limited Extension of the Right Knee

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a).  In other words, except as otherwise provided, the effective date of an evaluation and award of compensation based on a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400.

A "claim" is defined as a formal or informal communication, in writing, requesting a determination of entitlement, or evidencing a belief in entitlement to a benefit and VA is required to identify and act on informal claims for benefits.  38 C.F.R. §§ 3.1(p), 3.155(a) (2015); see also Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  Pursuant to 38 C.F.R. § 3.155, any communication or action indicating intent to apply for one or more VA benefits, including statements from a veteran's duly authorized representative, may be considered an informal claim.  Such an informal claim must identify the benefit sought.  The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

The Veteran filed a claim for an increased rating for his right knee disability in March 2006.  At that time, the Veteran was receiving a 10 percent rating for degenerative joint disease of the right knee.  In September 2006, the RO denied a rating in excess of 10 percent for the degenerative joint disease.  The Veteran neither appealed this decision nor submitted new and material evidence within the one year appeal period, and the rating decision therefore became final.  See 38 U.S.C.A. §§ 5103, 5103A, 7105 (2014); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2015).

On March 11, 2009, the Veteran again filed a claim for an increased rating for his right knee disability.  In July 2009, the RO denied a rating in excess of 10 percent for the degenerative joint disease, but assigned a separate 20 percent rating for limitation of extension of the right knee, effective March 11, 2009, the date the Veteran's claim was received.  The Veteran neither appealed this decision nor submitted new and material evidence within the one year appeal period, and that rating decision also became final.  See 38 U.S.C.A. §§ 5103, 5103A, 7105; 38 C.F.R. §§ 3.156(b), 20.302, 20.1103.

The Board acknowledges that in limited circumstances, such as the presence of clear and unmistakable error, the finality of a VA adjudication may be attacked.  See 38 C.F.R. § 3.105(e) (2015).  In the present case, however, the Veteran has not alleged clear and unmistakable error or otherwise called into question the finality of either the September 2006 or July 2009 rating decisions.  Thus, there is no basis for an award of an effective date prior to July 2009.

Review of the record shows that there is no communication or document in the claims file subsequent to the July 2009 rating decision and prior to the July 2012 rating decision that can be construed as a claim for an increased rating.  Rather, despite the finality of the July 2009 rating decision, in a July 2012 rating decision, the RO sua sponte determined that an earlier effective date of December 11, 2007, was warranted for the 20 percent rating for limitation of extension of the right knee.

The assignment of that effective date represents an award beyond the time period permitted under the relevant law and regulations.  However, the Board will not disturb the earlier, more favorable effective date assigned by the RO.  Nevertheless, there is no legal entitlement to an effective date prior to December 11, 2007, and therefore the Veteran's claim is denied.

VA's Duties to Notify and Assist

The Veteran does not assert that there has been any deficiency in the notice provided to him under the Veteran's Claims Assistance Act of 2000 (VCAA).  Notice letters dated in June 2006, March 2009, and April 2009 are of record.  The RO has obtained pertinent medical records including the Veteran's STRs, VA outpatient treatment reports, and private treatment reports identified by the Veteran.  The Board acknowledges that the Veteran was treated for his service-connected disabilities at Luke Air Force Base (AFB), and has requested that VA obtain records from the time period of 2000 to 2006.  The Board first notes that the Veteran has already submitted records from Luke AFB for treatment during that time period.  In any event, to the extent that there are additional records not associated with the claims file, those records are not necessary for adjudication of the Veteran's current claims.  Service connection for the cervical spine and lumbar spine disabilities has already been established.  In a claim for an increased disability rating, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Furthermore, although a rating specialist is directed to review examination reports in light of the whole history of the disability, past medical reports do not have precedence over current findings.  Id.  The current appeal arose from a claim for increased ratings filed in March 2006.  VA examinations have been conducted since that time, which provided a comprehensive representation of the Veteran's disabilities.  Accordingly, the Board finds that further delay in order to remand to case for medical records from the time period prior to 2006 is simply unnecessary.  The Veteran has not identified any other outstanding records that he wants VA to obtain or that he believes are relevant to his claims.  Therefore, the duty to assist him in obtaining pertinent records has been satisfied, to the extent that identified records are obtainable.  38 C.F.R. § 3.159(c) (2015).

The Veteran was provided with VA examinations in July 2006, December 2007, and June 2012.  The Board notes that the Veteran felt the June 2012 examination reports misrepresented his spine disabilities, in that they should not have shown an improvement of his condition.  See Notice of Disagreement received January 24, 2013.  However, as discussed above, the Board agrees that the Veteran's spine disabilities continued to warrant the ratings in effect December 11, 2007, despite objective testing conducted during the June 2012 examination.  Accordingly, the Veteran's contentions with the June 2012 examination are moot.  He has made no allegations as to the inadequacy of any other medical opinion.  As such, the Board is entitled to presume the competence of the VA examiners and the adequacy of the examinations.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011).  

Finally, the Veteran testified at a hearing before the Board in August 2015.  A VLJ who conducts a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the Veteran was assisted by a representative and the VLJ asked relevant questions concerning the Veteran's symptoms and the resulting impairment, as well as the effect of his disability on his occupation.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) (2015).  Accordingly, the Board finds that no further development is required in this case.


ORDER

Prior to December 11, 2007, a rating in excess of 10 percent for degenerative disc disease and degenerative joint disease of the cervical spine, is denied.

A rating of 20 percent, but no more, for degenerative disc disease and degenerative joint disease of the cervical spine, is granted for the entire time period since December 11, 2007, subject to the laws and regulations governing payment of monetary benefits.

Prior to December 11, 2007, a rating in excess of 10 percent for degenerative disc disease of the lumbar spine, is denied.

A rating of 40 percent, but no more, for degenerative disc disease of the lumbar spine, is granted for the entire time period since December 11, 2007, subject to the laws and regulations governing payment of monetary benefits.

Entitlement to an effective date prior to December 11, 2007, for the grant of a 20 percent rating for limited extension of the right knee is denied.


REMAND

The RO issued a rating decision in July 2012 reducing the Veteran's disability rating for limited extension of the right knee from 20 percent to zero percent, effective June 6, 2012.  The Veteran filed a timely notice of disagreement in July 2012, see VA Form 9 received July 18, 2012, and again in January 2013, thus conferring Board jurisdiction over that issue.  However, the RO has not yet issued a statement of the case regarding that claim.
 
Where a notice of disagreement is filed but a statement of the case has not been issued, the Board must remand the claim to the RO to direct that a statement of the case be issued.  See 38 C.F.R. § 19.9(c) (2015); Manlincon, 12 Vet. App. 238 (1999).
	
Accordingly, the case is REMANDED for the following action:

Issue a statement of the case pertaining to the propriety of the reduction in rating from 20 percent to zero percent for limited extension of the right knee, effective June 6, 2012.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


